DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
2.	Receipt is acknowledged of the Amendment filed December 30, 2021.
Terminal Disclaimer
3.	The terminal disclaimer filed on October 1, 2021 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Remarks
4.	Claims 1-20 are currently pending. Claims 1-20 were rejected under nonstatutory double patenting. The Terminal Disclaimer has overcome the double patenting rejection, therefore claims 1-20 are in condition for allowance.
Allowable Subject Matter
5.	Claims 1-20 are allowable over prior art.
	The following is an examiner’s reason for allowance: Although prior art includes teachings of transaction cards which receive biometric information of a card owner in order to keep card transactions secure, the identified prior art of record, taken alone, or in combination with any other prior art, fails to teach or fairly suggest the specific features of claims 1-20 of the present claimed invention. Specifically, prior art fails to teach the claimed system comprising a transaction card comprised of substantially planar base material; one or more sensors disposed within the material and configured to receive biometric information of a card owner during a use of the transaction card for 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406.  The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398. The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122. This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
January 29, 2022